290 Md. 1 (1981)
425 A.2d 1361
STATE OF MARYLAND
v.
JAMES ARTHUR CALHOUN
[No. 106, September Term, 1980.]
Court of Appeals of Maryland.
Decided March 13, 1981.
The cause was argued before MURPHY, C.J., and SMITH, DIGGES, ELDRIDGE, COLE, DAVIDSON and RODOWSKY, JJ.
Michael A. Anselmi, Assistant Attorney General, with whom was Stephen H. Sachs, Attorney General, on the brief, for appellant.
George E. Burns, Jr., Assistant Public Defender, with whom were Alan H. Murrell, Public Defender, and Louis P. Willemin, Assistant Public Defender, on the brief, for appellee.
PER CURIAM:
We granted certiorari in this case to consider whether the Court of Special Appeals erred in holding that Maryland Code (1957, 1976 Repl. Vol.) Art. 27, § 643B (c) permits the imposition of only one mandatory sentence. For the reasons *2 stated in Calhoun v. State, 46 Md. App. 478, 418 A.2d 1241 (1980) the judgment of the Court of Special Appeals is affirmed.
Judgment of the Court of Special Appeals affirmed; costs to be paid by Prince George's County.
Mandate to issue forthwith.